Citation Nr: 0425018	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  01-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2000, 
for the grant of service connection (and a 10 percent rating) 
for tinnitus.

2.  Entitlement to an effective date prior to February 29, 
2000, for a compensable rating for lumbar strain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who retired in January 1992 after 
more than 20 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, granted 
service connection for tinnitus, rated 10 percent effective 
May 24, 2000; and increased the rating for lumbar strain with 
degenerative changes to 10 percent effective February 29, 
2000.  In the same decision, the RO denied increased ratings 
for three other disabilities.  In his notice of disagreement 
with the June 2000 rating decision, the veteran expressly 
limited his appeal to the issues being addressed.  The case 
was previously before the Board in June 2003, when it was 
remanded for further development.  


FINDINGS OF FACT

1.  There is no indication in the record that the veteran 
filed a claim for service connection for tinnitus prior to 
May 24, 2000; such disability was not shown prior to that 
date.  

2.  It is not factually ascertainable from the medical 
evidence of record that the veteran's chronic lumbar strain 
warranted a compensable rating prior to February 29, 2000 
(the date of receipt of his claim for increase).  


CONCLUSIONS OF LAW

1.  An effective date prior to May 24, 2000, for the grant of 
service connection (and a 10 percent rating) for tinnitus is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  

2.  An effective date prior to February 29, 2000, for a 
compensable rating for lumbar strain is not warranted.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issues of effective dates in a March 2001 
statement of the case (SOC).  He was further provided VCAA 
notice in July 2003 correspondence from the RO (pursuant to a 
Board remand for such -prior to the GC opinion cited).  
Although he was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
possible prior to enactment of the VCAA, and was not 
indicated before the "downstream" issues were raised), he 
is not prejudiced by any notice timing defect.  He was 
notified (in the June 2000 decision, in the March 2001 SOC, 
and in the July 2003 correspondence) of everything required, 
and has had ample opportunity to respond or supplement the 
record.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC informed the veteran of 
what the evidence showed and informed him of the controlling 
law and regulations.  He was advised in the July 2003 
correspondence that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the March 
2001 SOC advised him of what the evidence must show to 
establish entitlement to an effective date earlier that May 
24, 2000, for tinnitus; and entitlement to an effective date 
earlier that February 29, 2000, for a compensable rating for 
lumbar strain, and what information or evidence VA needed 
from him.  Everything submitted to date has been accepted for 
the record and considered.  While the veteran was not advised 
verbatim to submit everything he had pertaining to his claims 
(although the RO did request that he let VA know "[i]f there 
is any other evidence or information that you think will 
support your claim . . . ."), he was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, given the current posture of the claims, this 
was equivalent to advising him to submit everything 
pertinent.  Given the nature of the issues, the disposition 
rests essentially on application of the law to the evidence 
that is already of record (constructively of record).  The 
veteran is not prejudiced by any technical notice deficiency.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the Board directed additional 
due process development in the June 2003 remand.  VA has 
obtained all records of which there was notice.  Development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  Finally, regarding entitlement to an 
effective date prior to May 24, 2000, for the grant of 
service connection (and a 10 percent rating) for tinnitus, it 
is noteworthy that the critical facts, i.e, that the veteran 
retired from active service on January 31, 1992, and that his 
original claim of entitlement to service connection for 
tinnitus was received by VA on May 24, 2000, are not in 
dispute.  As to that issue, application of the law is fully 
dispositive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

Essentially, the veteran contends that the effective date for 
the grant of service connection for tinnitus should be 
February 1, 1992 (the day after the date of his retirement 
from service), because he had symptoms of tinnitus that 
existed concomitantly with the bilateral hearing loss for 
which he filed an initial claim of service connection in 
February 1992.  He also contends that a compensable rating 
for his service-connected chronic lumbar strain with 
degenerative changes should be retroactive to February 1, 
1992, as medical evidence, to include service medical 
records, reflects low back symptoms which met the criteria 
for a compensable rating as of that date.  
The veteran's initial application for service connection for 
disabilities including "back pain" was received by the RO 
on February 10, 1992.  In that application, he also claimed 
service connection for hearing loss.  Service connection for 
tinnitus was not claimed.  Service medical records reflect 
that the veteran complained of recurrent low back pain during 
service.  The records also indicate he sustained hearing loss 
during service, but are silent for any complaints or clinical 
findings of tinnitus.  Hearing loss was found on VA 
audiometric examination in June 1992.  The report of that 
examination is silent as to tinnitus.  

On VA examination in August 1992, the veteran complained of 
non-radiating pain localized in the low back area that was 
exacerbated by extended standing or bending.  Examination 
revealed that he could walk on his toes and heels, and he 
could fully assume a squat position.  The contours of the 
spine were normal, and there was no paravertebral muscle 
spasm or tenderness.  Range of motion of the lumbar spine was 
to 80 degrees on flexion, and to 56 degrees on extension.  He 
could laterally bend to 30 degrees on the right side, and to 
26 degrees on the left side.  X-rays of the lumbar spine were 
normal.  The diagnosis, in pertinent part, was lumbar strain.  

In November 1992 the RO granted service connection, in 
pertinent part, for bilateral hearing loss and chronic lumbar 
strain, rated noncompensable each, effective February 1, 
1992.  The veteran did not initiate an appeal of that 
decision, and it became final.  

The veteran applied for an increased rating for chronic 
lumbar strain in October 1997.  VA X-rays of the lumbar spine 
taken in July 1997 were negative for abnormalities, 
deformity, or malalignment.  Intervertebral disk spaces were 
well maintained; minimal hypertrophic degenerative changes 
were noted.  The impression was minimal hypertrophic 
degenerative changes.  VA outpatient records dated from 
February 1997 to January 1998 are essentially negative for 
complaints or clinical findings pertaining to the veteran's 
low back or tinnitus.  Based on the July 1997 X-rays and the 
lack of clinical findings shown in the VA outpatient records, 
the RO issued an April 1998 decision which, in pertinent 
part, denied a compensable rating for chronic lumbar strain.  
The veteran did not initiate an appeal of the decision, and 
it is final.  

VA outpatient records dated from May to December 1998 reveal 
treatment the veteran received primarily for neuropathy and 
radiculopathy of the right upper extremity.  The records are 
silent regarding tinnitus or lumbar spine disability.  

The veteran's next application for an increased rating for 
lumbar sprain was received by the RO on February 29, 2000.  
On VA audiometry on May 24, 2000, the veteran complained of 
constant bilateral tinnitus.  He told the examiner that 
tinnitus was initially manifested during service when he 
worked on the flight line.  The examiner opined that the 
veteran's "hearing loss [and] tinnitus are both due to noise 
exposure while in the military."  

In May 2000, the veteran underwent the VA examination which 
became the basis for his current compensable rating for 
lumbar strain.  The RO increased the rating for the low back 
disability to 10 percent, effective February 29, 2000 (the 
date of receipt of the veteran's application for an increased 
rating).  The RO also granted service connection for 
bilateral tinnitus, rated 10 percent effective May 24, 2000 
(the date that tinnitus was first shown by medical evidence).  

Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2003).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992). An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).  

Service connection for tinnitus was granted by the RO based 
on the RO's review of an audiometry report noting the veteran 
had tinnitus and including an opinion that it was service 
noise trauma related.  To establish entitlement to an 
effective date for a grant of service connection, there must 
be both a claim of service connection and entitlement.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A threshold 
requirement that must be met to establish entitlement to 
service connection for a disability is a showing that such 
disability is present.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Here, the record is entirely devoid of competent 
evidence prior to May 24, 2000, showing that the veteran has 
tinnitus.  As noted, the RO granted service connection for 
tinnitus based on review of an audiometry report that showed 
such disability.  The veteran had not filed a specific claim 
seeking service connection for tinnitus. Thus, the evidence 
shows that there was no claim for service connection for 
tinnitus nor (in the absence of a diagnosis of such 
disability) any evidence of entitlement to service connection 
for tinnitus prior to the VA examination on May 24, 2000.  
There is no statutory or regulatory authority which 
authorizes granting service connection under those 
circumstances.  Thus, as a matter of law, the appeal seeking 
an earlier effective date for service connection for tinnitus 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the claim for an earlier effective date for a 
compensable rating for lumbar strain with degenerative 
changes, it noteworthy that the veteran did not initiate an 
appeal of the November 1992 RO decision that granted service 
connection and assigned a noncompensable rating for a low 
back disability, or of the April 1998 rating decision that 
denied a compensable rating.  Without clear and unmistakable 
error, those decisions are final and are, each, bars to an 
effective date for a compensable rating prior to the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Error in 
the 1992 and 1998 decisions is neither alleged nor evident.

Chronologically, the earliest document in the claims file 
received after the 1998 rating decision that can be construed 
as a claim for an increased rating is the veteran's actual 
application for an increased rating received on February 29, 
2000.  Under the controlling law and regulations, the Board 
must review the evidence dating back to February 1999, to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2); and see Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

The veteran's service-connected low back disability includes 
both lumbosacral strain and degenerative changes.  Under Code 
5295 then in effect, a 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion.  Under 
Code 5292 then in effect, a 10 percent rating was warranted 
for slight limitation of motion.  There is no competent 
evidence for the one year period prior to February 29, 2000 
showing either lumbosacral strain with characteristic pain on 
motion or a slight limitation of motion.  Consequently, there 
is no evidentiary basis for making the award of the 10 
percent rating effective prior to that date.

In reaching these determinations, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b).  However, that doctrine does 
not apply here, as the preponderance of the evidence is 
against the claims.  


ORDER

An effective date prior to May 24, 2000, for the grant of 
service connection (and a 10 percent rating) for tinnitus is 
denied.

An effective date prior to February 29, 2000, for a 
compensable rating for lumbar strain with degenerative 
changes is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



